DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments filed 2/8/2021 have been entered.  Claims 1-5, 7-11, 13-21, and 23-27 are pending.  

Claim Objections
Claims 14 and 18 are objected to because of the following informalities:  
Claim 14: “the camera” lacks antecedent basis,
Claim 18: “the camera” lacks antecedent basis.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, 13-21, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hebert et al. (“Combined Shape, Appearance and Silhouette for Simultaneous Manipulator and Object Tracking”).
Hebert teaches:
Re claim 1.  An apparatus comprising: 

a position finder structured to receive a position information signal from the workspace (page 2407, column 2, section 2, first sentence: “stereo vision and 3D ranging sensors”); 
a computing device structured to store instructions and process information related to a location of the robot object within the workspace (page 2412, column 1, first full paragraph); and 
a computer based application hosted on the computing device and configured to develop a point cloud based on the position information signal received from the position finder when the workspace object is separate from the robot object such that the robot object is capable of moving without corresponding movement from the workspace object, utilize object recognition to detect a datum in the position information signal received from the position finder, and identify particular points in the point cloud as a result of the object recognition to provide localized position information about the robot relative to the workspace object when the workspace object is separate from the robot object such that the robot object is capable of moving without corresponding movement from the workspace object (Page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of 
Response to Non-Final Office ActionApplication No. 15/467,573Atty Dkt. No.: ABBI-2249Page 2 of 1128192290.1wherein the datum is separate from the robot object such that the robot with the robot object is capable of moving without corresponding movement from the datum (page 2411, section V: the drill and its associated datum is separate from the robot hand).

Re claim 2.  Wherein the computer based application is configured to transform coordinates of points in the point cloud associated with the workspace object to a robot centric reference frame (paragraph split between pages 2406 and 2407).

Re claim 3.  Wherein the position finder is a camera (page 2408, first column of section III; page 2409, first column, first paragraph).

Re claim 4.  Wherein the camera is not mounted on the robot (Figure 2,                         
                            
                                
                                    F
                                
                                
                                    V
                                
                            
                        
                    , sensor reference frame, is distinct and separate from                         
                            
                                
                                    F
                                
                                
                                    P
                                
                            
                        
                    , palm reference frame, with no moving links causing both the sensor and the palm to move.).

Re claim 5.  Wherein the object recognition is determined by comparing information from the point cloud to information stored about the datum (page 2406, column 2, paragraph beginning “We assume that…”).
	
Re claim 7.  Wherein the information stored about the datum relates to a CAD model of the datum (Figures 2, 4, and 8).

Re claim 8.  Wherein the position finder is one of a camera and a scanner, and the position information signal is reflected electromagnetic radiation (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 9.  Wherein the position finder is a 3D camera (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 10.  Which further includes a scanner system that includes the position finder (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 11.  An apparatus comprising: 
a robot localization controller configured to determine spatial location of a robot within a robotic cell relative to a workspace object in the robotic cell, the robot being apart from the workspace object and configured to be movable relative to the workspace object (page 2411, last paragraph, “both the drill and the block are placed on the table in front of the robot”; page 2412, section VI, “the robot is to pickup a drill”; page 2405, section I, “movement of the object within the grasping mechanism can be assessed, and possibly adjusted”; and page 2406, first bullet: “measures the movement of O (object) within the hand.”), the robot localization controller structured to: 

form a point cloud from the position data when the workspace object is apart from the robot (page 2407, column 2, section 2, first sentence; and page 2411, section V: the drill is separate from the robot hand); 
identify a datum in the point cloud through use of object recognition, the datum being apart from the robot such that the robot is configured to be movable relative to the datum (Page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of the objects (a datum), including the drill and robot hand.  Page 2411, section V: the drill is separate from the robot hand); and 
determine a position of the robot relative to the workspace object when the workspace object is apart from the robot through use of information generated as a result of identifying the datum in the point cloud through object recognition (abstract; page 2410, section B 1; and page 2411, section V).

Re claim 13.  Wherein the position finder is a camera (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 14.  Wherein image data from the camera is in the form of data points generated from a laser scan (page 2407, column 1, first full paragraph).

Re claim 15.  Wherein the robot localization controller is structured to transform the datum from a camera centric reference frame to a robot centric reference frame (paragraph split between pages 2406 and 2407).

Re claim 16.  Wherein the object recognition utilizes predetermined information about the datum (page 2408, first column of section III; and page 2410, section B 1).

Re claim 17.  Wherein the predetermined information is generated from a CAD model of the datum (Figure 8).

Re claim 18.  Wherein the camera is one of a scanner and a 3D camera (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 19.  A method comprising: 
moving a robot having a robot object relative to a workspace object (page 2411, section V: the workspace object corresponds to the drill; the robot object corresponds to the robot hand.  The drill is placed on a table in front of the robot and does not move when the robot hand is approaching the drill.); 
capturing an image of a robotic workspace, the robotic workspace including the robot object and the workspace object where the robot is structured to be moveable Response to Non-Final Office Action     Page 5 of 1128192290.1relative to the workspace object, the captured image formed when the workspace object is not coupled with the robot object such that the robot object moves relative to the 
determining a point cloud based upon the captured image (page 2407, column 2, section 2, first sentence); 
detecting a datum within the captured image based upon object recognition. wherein the datum is not coupled with the robot such that the robot is capable of moving without corresponding movement from the datum (Page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of the objects (a datum), including the drill and robot hand.  Page 2411, section V: the drill and its associated datum is separate from the robot hand); and 
localizing the robot object in the workspace based upon the point cloud and the object recognition (abstract; page 2408, section III A 1; page 2410, section B 1; and page 2411, section V).

Re claim 20.  Wherein the localizing the robot object includes formulating position information of the object relative to the robot object (page 2408, first column of section III; and page 2410, section B 1).

Re claim 21.  Which further includes transforming position information of the datum from a camera spatial orientation to a robot object spatial orientation such that a robot can maneuver in regard to the position of the object (paragraph split between pages 2406 and 2407; and page 2411, section V).


Re claim 1.  An apparatus comprising: 
a workspace having a workspace object and a robot object, the workspace object separate from the robot object such that relative motion occurs between the workspace object and the robot object when a robot having the robot object is in motion (page 2411, section V: the workspace object corresponds to the drill; the robot object corresponds to the robot hand.  The drill is placed on a table in front of the robot and does not move when the robot hand is approaching the drill.); 
a position finder structured to receive a position information signal from the workspace (page 2407, column 2, section 2, first sentence: “stereo vision and 3D ranging sensors”); 
a computing device structured to store instructions and process information related to a location of the robot object within the workspace (page 2412, column 1, first full paragraph); and 
a computer based application hosted on the computing device and configured to develop a point cloud based on the position information signal received from the position finder when the workspace object is separate from the robot object such that the robot object is capable of moving without corresponding movement from the workspace object, utilize object recognition to detect a datum in the position information signal received from the position finder, and identify particular points in the point cloud as a result of the object recognition to provide localized position information about the robot relative to the workspace object when the workspace object is separate from the 
Response to Non-Final Office ActionApplication No. 15/467,573Atty Dkt. No.: ABBI-2249Page 2 of 1128192290.1wherein the datum is separate from the robot object such that the robot with the robot object is capable of moving without corresponding movement from the datum (page 2411, section V: the red dot datum is separate from the robot hand).

Re claim 25.  Wherein the robot object is capable of moving independent of the workspace object when the workspace object is not engaged with the robot object, wherein the workspace object moves with the robot object when the workspace object is engaged with the robot object, and wherein the robot object and the workspace object move independent of the datum when the workspace object is engaged with the robot object (Page 2411, section V: the robot hand is capable of moving independently of the drill, the drill moves with the robot hand when the hand is holding the drill, and the red dot does not move when the drill is engaged with the robot hand.).

Re claim 11.  An apparatus comprising: 
a robot localization controller configured to determine spatial location of a robot within a robotic cell relative to a workspace object in the robotic cell, the robot being apart from the workspace object and configured to be movable relative to the 
receive position data from a position finder (page 2407, column 2, section 2, first sentence: “stereo vision and 3D ranging sensors”); 
form a point cloud from the position data when the workspace object is apart from the robot (page 2407, column 2, section 2, first sentence; and page 2411, section V: the drill is separate from the robot hand); 
identify a datum in the point cloud through use of object recognition, the datum being apart from the robot such that the robot is configured to be movable relative to the datum (Page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of the objects, including the drill and robot hand.  Page 2411, section V: the robot hand is separate from a red dot, corresponding to the claimed datum, which is also tracked by the system.); and 
determine a position of the robot relative to the workspace object when the workspace object is apart from the robot through use of information generated as a result of identifying the datum in the point cloud through object recognition (abstract; page 2410, section B 1; and page 2411, section V).

Re claim 26.  Wherein the robot is capable of moving independent of the workspace object when the workspace object is not engaged with the robot, wherein the workspace 

Re claim 19.  A method comprising: 
moving a robot having a robot object relative to a workspace object (page 2411, section V: the workspace object corresponds to the drill; the robot object corresponds to the robot hand.  The drill is placed on a table in front of the robot and does not move when the robot hand is approaching the drill.); 
capturing an image of a robotic workspace, the robotic workspace including the robot object and the workspace object where the robot is structured to be moveable Response to Non-Final Office Action     Page 5 of 1128192290.1relative to the workspace object, the captured image formed when the workspace object is not coupled with the robot object such that the robot object moves relative to the workspace object (page 2407, column 2, section 2, first sentence: “stereo vision and 3D ranging sensors”; and page 2411, section V); 
determining a point cloud based upon the captured image (page 2407, column 2, section 2, first sentence); 
detecting a datum within the captured image based upon object recognition. wherein the datum is not coupled with the robot such that the robot is capable of moving without corresponding movement from the datum (Page 2410, section B 1; and 
localizing the robot object in the workspace based upon the point cloud and the object recognition (abstract; page 2408, section III A 1; page 2410, section B 1; and page 2411, section V).

Re claim 27.  Wherein the robot object is capable of moving independent of the workspace object when the workspace object is not engaged with the robot having the robot object, wherein the workspace object moves with the robot object when the workspace object is engaged with the robot having the robot object, and wherein the robot object and the workspace object move independent of the datum when the workspace object is engaged with the robot having the robot object (Page 2411, section V: the robot hand is capable of moving independently of the drill, the drill moves with the robot hand when the hand is holding the drill, and the red dot does not move when the drill is engaged with the robot hand.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (“Combined Shape, Appearance and Silhouette for Simultaneous Manipulator and Object Tracking”) as applied to claim 21 above, and further in view of Nuchter (“6D SLAM with Cached kd-tree Search”).
The teachings of Hebert have been discussed above.  Hebert fails to specifically teach: (re claim 23) which further includes ceasing movement of the robot object during the capturing.
Nuchter teaches, at page 3, first paragraph, scanning with a laser range finder while a robot is stopped as the scan takes a certain amount of time.  
In view of Nuchter’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Hebert, (re claim 23) which further includes ceasing movement of the robot object during the capturing; since Nuchter teaches scanning with a laser range finder while a robot is stopped as the scan takes a certain amount of time.  This will reduce motion blur and create a crisper image.

Hebert further teaches:
Re claim 24.  Wherein the capturing includes at least one of laser scanning, 3-D image capturing, or successive 2-D camera capturing (RGB-D camera, page 2407, column 1, first full paragraph).


Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 9-10:
Claim 1 has been amended to recite that the datum is separate from the robot object such that the robot object is capable of moving without corresponding movement from the datum. Support for the amendment can be found at least in paragraph [0027] of the PreGrant Publication of the instant application. As now recited in claim 1, the workspace object is separate from the robot object such relative motion occurs between the workspace object and the robot object when a robot having the robot object is in motion, and the datum is separate from the robot object such that the robot with the robot object is capable of moving without corresponding movement from the datum. 
Hebert is directed to an estimation framework for sensor-guided manipulation of a rigid object via a robot arm. As noted in Hebert, sensor-guided object manipulation is a basic requirement for autonomous robots, and that for on-line manipulation and task planning purposes it is also useful to accurately estimate the location of a grasped object. For highly rigid manipulators with very accurate joint sensors, an estimate of the palm or tool frame location can be accurately calculated. However, for low cost and non-rigid robot arms, the tool or palm frame location cannot be well estimated from a forward kinematic model since large deviations in end effector position are experienced when manipulating heavier objects (page 2405, left column). To solve this dilemma of a flexible robot having large deviations, Hebert discloses the technique of detecting and localizing fiducial features on the manipulator body itself (page 2408, left column, section A 1). 
Hebert relies upon the fiducial being located on the manipulator body and its derivations are correspondingly tied to the fiducial located on the manipulator body. Indeed, given the need to know precisely where the manipulator body is relative to the workpiece it is required that the fiducial be located on the manipulator body. Hebert does not contemplate, and would not work, if the fiducial is located outside of the manipulator body. The Office Action treats the 'fiducial' in Hebert as being the same as the claimed datum, and also treats the 'manipulator' in Hebert as being the same as the claimed robot and/or robot object. Hebert cannot disclose all elements and limitations of amended claim 1 because its fiducial moves with its manipulator at all times and is not therefore separate from each other such that its manipulator is capable of moving without corresponding movement from its fiducial. Withdrawal of the rejection of claim 1 is respectfully requested.


Applicant argues the further claims are allowable for the reasons discussed above.  These arguments have been addressed above.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER D PATTON/Primary Examiner, Art Unit 3664